Citation Nr: 1723311	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-28 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for osteoarthritis of the ankles.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2016, the Veteran and his spouse testified before the undersigned in a Board hearing in Portland, Oregon.  A transcript of that hearing has been associated with the claims file and reviewed. 

This case was previously before the Board in May 2016 and December 2016, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's osteoarthritis of the ankles results in occasional incapacitating exacerbations.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 20 percent, but no higher, for osteoarthritis of the ankles have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code (DC) 5003 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA met its duty to notify by a letter sent to the Veteran in April 2011, prior to adjudication of his claim.  Thus, no additional notice is required.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded VA examinations in May 2011 and June 2016.  In December 2016, the Board remanded to provide the Veteran a new VA examination, which he was given in January 2017.  There is no assertion or indication that the January 2017 VA examination is inadequate.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2016).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2016).

The Veteran's bilateral ankle osteoarthritis is currently assigned a 10 percent rating under Diagnostic Code 5003.  This code section provides that degenerative arthritis (hypertrophic or osteoarthritis) established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by finding such as swelling, muscle spasms, or satisfactory evidence of painful motion.  In the absence of limitation of motion, degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups is to be rated as 10 percent disabling, or as 20 percent disabling if there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating of 20 percent, but no higher, is warranted for osteoarthritis of the ankles.  

In January 2017, a VA examiner noted x-ray evidence of osteoarthritis of the ankles.  01/18/2017 VBMS, C&P Exam, p. 13.  In March 2016, the Veteran's spouse testified to witnessing the Veteran falling on a daily basis due to his ankles giving out.  03/10/2016 VBMS, Hearing Testimony, pp. 4-5.  The January 2017 VA examiner noted instability in both ankles, but did not otherwise address the episodes described by the Veteran's spouse.  01/18/2017 VBMS, C&P Exam, p. 10.  The examiner also noted the Veteran's inability to walk or stand for prolonged periods, as well as his use of a walker to ambulate.  Id. at 11-12.  

Based on the competent and credible testimony presented by the Veteran's spouse, as well as the relevant medical evidence, the Board finds that the evidence is at least in equipoise as to whether osteoarthritis of the ankles occasionally results in incapacitating exacerbations, in this case manifested by falls.  Moreover, the record establishes x-ray evidence of arthritis involving two or more major joint groups.  Accordingly, a rating of 20 percent is warranted under Diagnostic Code 5003 for osteoarthritis of the ankles, which is the maximum schedular rating available for this diagnosis.  

No additional higher or alternative ratings under alternate diagnostic codes can be applied.  A January 2017 VA examination report notes documentation of traumatic arthritis in both ankles.  01/18/2017 VBMS, C&P Exam, p. 12.  Diagnostic Code 5010 directs the user to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DCs 5003, 5010.  

In January 2017, a VA examiner determined that a diagnosis of rheumatoid arthritis was not supported.  01/18/2017 VBMS, C&P Exam, p. 13.  The Board finds the opinion to be competent, credible, and highly probative, as it is supported by an in-person examination, a review of the relevant medical records, and a sufficient rationale that relies on diagnostic and scientific testing and results.  Id.  Accordingly, the Board finds that a higher rating is not warranted under Diagnostic Code 5002, which applies to rheumatoid arthritis.  

Ankle disabilities can also be rated under Diagnostic Codes 5270 (ankylosis of the ankle); 5271 (limited motion of the ankle); 5272 (ankylosis of the subastraglar or tarsal joint); 5273 (malunion of os calcis or astragalus); and 5274 (astragalectomy).  38 C.F.R. § 4.71a, DCs 5270-5274.  

Under Diagnostic Code 5271, a 10 percent rating is warranted where there is moderate limitation of motion of the ankle, and a 20 percent rating is warranted where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual. Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion. See VBA Manual M21-1, III.iv.4.A.3.k.

A higher rating is not warranted under Diagnostic Code 5271 because the weight of the competent and probative evidence is against finding marked limitation of motion of the ankles.  Indeed, the Disability Benefits Questionnaire examination in June 2016 showed full range of motion in both ankles, with no pain, and with no additional loss of motion with repetition.   The January 2017 VA examiner similarly found full range of motion in both ankles.  The examiner noted objective evidence of pain on motion of both ankles, but found that the pain did not result in or cause functional loss.  The examiner found objective evidence of pain on passive range of motion and non-weight bearing testing of the right ankle, but not for the left ankle.  The examiner found no additional loss of function or range of motion after repetitive use testing in either ankle.  The examiner was not able to opine as to the impact of repeated use over time or flare ups on range of motion for either ankle without resorting to mere speculation.  (The examiner went on to explain that it simply was not possible to predict additional loss of motion and the Board finds this explanation to be sufficient here as to why the requested information could not be provided.) A goniometer was used for all joint range of motion measurements.  The examiner did note disturbance of locomotion and instability in both ankles.  01/18/2017 VBMS, C&P Exam, pp. 5-13.  

The Board finds the VA examiner's opinions to be competent, credible, and highly probative and deserving of weight, as they are supported by consideration of the pertinent facts, application of medical principles, and an explanation/rationale.  The Board has considered the relevant medical and lay testimony regarding loss of motion due to any weakened movement, excess fatigability, incoordination, flare-ups, and pain, but finds that the Veteran's overall disability picture does not more closely approximate marked limitation of motion of either ankle.  Accordingly, a 20 percent rating for either ankle is not warranted under Diagnostic Code 5271.  

The Board notes that even if it found moderate limitation of motion of the ankles, the Veteran cannot be compensated for his bilateral ankle disability under both Diagnostic Codes 5003 and 5271, as they are mutually exclusive.  See 38 C.F.R. § 4.71a, DC 5003; see also Esteban, 6 Vet. App. at 262.

Diagnostic Codes 5270, 5272, 5273, and 5274 are not applicable because the January 2017 VA examiner noted that the Veteran did not have ankylosis and has never had shin splints, a stress fracture, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneous or talus, or a talectomy (astragalectomy).  01/18/2017 VBMS, C&P Exam, pp. 9-10.  The Board finds the January 2017 VA examiner's findings to be competent, credible, and probative, as they are supported by an in-person examination, review of the relevant medical records, an explanation/rationale.  

The Board considered all potentially applicable diagnostic codes in accordance with Schafrath, 1 Vet. App. 589; however, the evidence does not show symptoms that could be rated higher under another diagnostic code.  See 38 C.F.R. § 4.97.  

ORDER

Entitlement to a disability rating of 20 percent, but no higher, for osteoarthritis of the ankles is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


